Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In Paras. 0032 and 0036, sheet shifting means is labeled as #100, and the sheets are also labeled #100.  In other words, two different elements are labeled with the same reference number. 

Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the  “digital printing line for printing sheets of cardboard, paper or the like, comprising a digital printing station configured for printing, using digital technique, at least one of the sides of the sheet, comprising a cutting machine according to claim 1 after the digital printing station in a forward movement direction, such that once a sheet has been printed on, it immediately passes through the aligning station and the cutting station,” of Claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The digital printing structure is not shown. 
Therefore “comprising a longitudinal axis of the digital printing station is inclined with respect to the longitudinal axis of the aligning station,” of Claim 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The digital printing structure is not shown. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Sheet shifting means uses the term “means” for performing the claimed function and is modified by functional language (shifting) and is not modified by sufficient structure, material, or acts for performing the claimed function. 
Stop means uses the term “means” for performing the claimed function and is modified by functional language (stop or stopping) and is not modified by sufficient structure, material, or acts for performing the claimed function.
Cutting means uses the term “means” for performing the claimed function and is modified by functional language (cutting) and is not modified by sufficient structure, material, or acts for performing the claimed function.

As noted below (in the 35 USC 112(b) rejections to Claim 1), it is unclear what structure is being claimed by the “sheet shifting means” and “stop means.”  
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In re Claims 1 and 13, “for cutting cardboard, paper or the like” is indefinite.  Specifically, it is unclear what “or the like” is referring to. The phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
In re Claim 1, “the longitudinal axis of the cutting station” lacks antecedent basis.  This was interpreted as “a longitudinal axis of the cutting station.  The claims were examined as best understood. Appropriate correction is required. 
In re Claim 1, “an angle of inclination” is indefinite.  It is unclear what the scope of this term is.  Applicant gives no definition as to the degree of the angle which is an angle of inclination.  Does 180 degrees have an angle of inclination?   Where is the boundary of what is or is not an angle of inclination?  In addition “plan view” is indefinite.  It is unclear what view this is referring to.   The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 1, sheet shifting means is indefinite.  The term was interpreted under 35 USC 112 (F/6th).  However, it is unclear what structure is included within this term.  Para. 0033, states The sheet shifting means present in the aligning station comprise a conveyor belt (3) with an air vacuum, having a plurality of through holes arranged along the horizontally arranged motor-driven conveyor belt (3) which is operated by a pulley system (23) linked to drive means (5) and an air vacuum system, generally indicated 
In re Claim 1, “stop means” is indefinite.  The term was interpreted under 35 USC 112 (F/6th).  However, it is unclear what structure is included within this term. Para. 0034 states stop means are provided in the aligning station (1) arranged along the forward movement direction of the sheet and configured for being in contact with one of the sides of the sheet which allows the guiding with respect to the movement for shifting the sheet of cardboard (100) when it moves in the forward movement direction, depicted by the arrow (F).  The stop #6 is connected to one end of the aligning station, closer to the cutting station, in such a manner to pivotally connect to the aligning station, thereby providing a gap between the edge of the aligning station the structure of the stop wherein when the work piece is in contact with the stop an expanding portion of the work piece is spaced from the edge of the aligning station along the length of the work piece. The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 1, “sheet shifting means and stop means arranged along the forward movement direction of the sheet and configured for being in contact with one of the sides of the sheet for guiding the movement of the for shifting the sheet” is indefinite. It is unclear how a structural element can be arranged on a direction?  Further, it is unclear if both the sheet shifting means and the stop means are “guiding the movement for shifting the sheet.” It is unclear how a stop means (which presumably is for stopping an object) “guides the movement for shifting the sheet.”  In other words, while applicant is allowed to claim structure in functional language, it is unclear, here, what structure is 
In re Claim 1, “and sheet shifting means for shifting the sheets in the forward movement direction …” of lines 9-10, is indefinite.  Is this a second sheet shifting means on the cutting station or is this referring to the sheet shifting means of the aligning station.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 3, the term “shifting means” is indefinite.  Is this the sheet shifting means?  The claims were examined as if the shifting means of Claim 3 was the sheet shifting means in the cutting station. The claims were examined as best understood.  Appropriate correction is required.
In re Claim 5, “wherein each of the cutting blades includes a tilting system configured following an upward/downward vertical movement of the cutting blade” is indefinite.   Does the tilting system allow for the upward and downward vertical movement or does the tilting system do something after the upward and downward vertical movement.  I.e. does the tilting system tilt the blades after a vertical movement?  “Configured following and upward / downward vertical movement” indicates that something happens after this movement, but it is unclear what happens?  The claims were examined as best understood.  Appropriate correction is required.
In in re Claim 6, “a sheet ejector transfer” is indefinite.   It is unclear what is being claimed.  Is this a system or device or is this a method step.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 7, “it allows the passage of the sheets” is indefinite.  It is unclear what “it” is referring to.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 12, “the stop means comprises a fixed elongated barrier fixed” is indefinite.  It is unclear where elongated barrier is fixed to?  The claims were examined as best understood.  Appropriate correction is required. 
 In re Claim 13, “it immediately passes through the aligning station” is indefinite.  It is unclear what “it” is referring to and it is unclear how fast something has to occur for it to immediately pass through the aligning station.  The Examiner notes that claims are directed to an apparatus and not a method.  The claims were examined as best understood.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,865,080 to Jackson.

In re Claim 1, Jackson teaches a cutting machine for cutting cardboard, paper or the like (the device of Jackson is capable of cutting cardboard, paper) comporising:
an aligning station (see Fig. 1, #10) having a horizontal bedplate provided with sheet shifting means (see Figs. 1, # 26) and stop means (see Fig. 3, #28a-c) arranged along the forward movement direction of the sheet and configured for being in contact with one of the sides of the sheet for guiding the movement for shifting the sheet (a work piece is able to move by the shifting means and is stopped by the stopping means),
a cutting station (see Fig. 1, #40) provided with cutting means (#42) arranged in a transverse direction with respect to the forward movement direction of the sheets for dividing the sheets into longitudinal sections, and sheet shifting means for shifting the sheets in the forward movement direction which coincides with a longitudinal axis of the cutting station said cutting means being provided for dividing each sheet into portions,
wherein a longitudinal axis of the bedplate of the aligning station has, when seen in plan view, an angle of inclination with respect to the longitudinal axis of the cutting station (see annotated Fig. 2).  



    PNG
    media_image1.png
    794
    779
    media_image1.png
    Greyscale

In re Claim 12, Jackson teaches the stop means comprises a fixed elongated barrier (under the broadest reasonable interpretation #28a-c are fixed and elongated in that they have a long portion and can be fixed in position)  fixed which is axially aligned with the forward movement direction of the sheets (see e.g., Jackson Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4, 6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,865,080 to Jackson in view of US 2011/0283855 to Kwarta et al. 

In re Claim 2, Jackson teaches wherein the cutting means comprise a plurality of motor-driven circular cutting blades
 
In re Claim 3, Jackson in re Claim 1 does not teach the shifting means present in the cutting station comprise a plurality of vacuum belts oriented in a forward movement direction which coincides with the longitudinal axis of the cutting station.   However, Kwarta et al. teaches that it is old and well known in the art (slitting moving work pieces), to provide vacuum belts (see Kwarta Para. 0061) to move the work piece.  Doing so is the substitution of one known movement mechanism in the slitting art 

In re Claim 4, Jackson in view of Kwarta, for the reasons above in re Claim 3, teaches wherein each cutting blade

In re Claim 6, Jackson does not teach the cutting station includes a sheet ejector transfer located after the cutting means.  However, Kwarta teaches a sheet ejector transfer located after the cutting means, as best understood (see Fig. 4b, #460/465).  In the same field of invention would have been obvious to one of ordinary skill in the art, in the slitting devices, to add a deflector and chad chopper as taught by Kwarta (see Fig. 4B and Para. 0066-67).  Doing so would provide a path for disposable waste and cut it up for easier handling and disposal (see Kwarta, Para. 0067). 

In re Claim 13, Jackson does not teach a digital printing station configured for printing, using digital technique, at least one of the sides of the sheet before the device of Jackson.   However, Kwarta teaches that it I sold and well known to use slitter machines after printing (see Kwarta Para. 0002-0003 and 0028-32, Fig. 1, #100).  In the 

In re Claim 14, Jackson in view of Kwarta, for the reasons above in re Claim 13, teaches a longitudinal axis of the digital printing station is inclined with respect to the longitudinal axis of the aligning station (see annotated Fig. 1, above).   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,865,080 to Jackson in view of US 2011/0283855 to Kwarta et al., and further in view of US 2008/0295664 to Stolyar et al. 

In re Claim 5, modified Jackson does not teach each of the cutting blades includes a tilting system configured following an upward/downward vertical movement of the cutting blade. 

However, Stolyar teaches that it is old and well known in the slitting art to provide a tilting system configured following an upward/downward vertical movement of the cutting blade (Stolyar teaches that it is known to provide a system with a spring in a web slitter (see Fig. 3, #47 and Para. 0029).  In the same field of invention (slitters for webs), it would have been obvious to one of ordinary skill in the art, at the earliest effective .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,865,080 to Jackson in view of US 2011/0283855 to Kwarta et al., and further in view of US 6,386,537 to Howard. 

In re Claim 7, Jackson teaches vacuum conveyor belts, but does not teach the ejector transfer comprises at least one longitudinally arranged vacuum conveyor belt located above the passage of the sheets, a downwardly inclined ejection ramp located below the conveyor belt and a diverter mechanism having at least one rotatably articulated ejector linked with the ejection ramp and the conveyor belt, such that in a first position of the ejector it allows the passage of the sheets on a horizontal plane, whereas in a second position of the ejector the sheets are directed towards the ejection ramp.

Howard teaches that it is old and well known to provide a diverter (see Howard, Figs. 7-10), comprising comprises at least one longitudinally arranged conveyor belt located above the passage of the sheets (see Figs. 8, #22), a downwardly inclined ejection ramp (see Fig. 9b, #44) located below the conveyor belt and a diverter mechanism (see Fig. 9b, #46) having at least one rotatably articulated ejector linked with the ejection ramp and the conveyor belt, such that in a first position of the ejector it allows the passage of the sheets on a horizontal plane (see e.g., Fig. 9A), whereas in a 

In the same filed of invention (belts for moving work products), it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, add the diverter of Howard, to the device of Jackson.  Doing so allows the operator so segregate particular work products (see Howard, Col. 1, ll. 22-45, teaching numerous reasons to divert work products, including a jam).   

In re Claim 8, modified Jackson in view of Howard, for the reasons above in re Claim 7, teaches a plurality of conveyor belts acting by vacuum separated from one another (see Howard, Figs. 7-10), defining a separation space between them, in which space the ejectors are arranged (see Howard, Figs. 7-10, teaching a gap between the upper and lower conveyor belts and the ejector).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,865,080 to Jackson in view of US 2011/0283855 to Kwarta et al., and further in view of US 2017/0106475 to Mikkelsen. 

In re Claim 9, Jackson in view of Kwarta is silent as to the particular vacuum belt.  However, Mikkelsen teaches that it is old and well known to provide a vacuum belt (see Fig. 14, #170) comprise a motor-driven air vacuum conveyor belt assembled on the bedplate (see Mikkelsen Fig. 14), the conveyor belt having a plurality of through holes . 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,865,080 to Jackson in view of US 5,119,704 to Wolfson. 

In re Claim 10, Jackson does not teach the bedplate of the aligning station is assembled on a movable guiding system which allows the shifting of the bedplate

However, Wolfson teaches that it is old and well known to work piece holding structures on a movable guiding system which allows movement in a transverse direction (see Wolfson, Fig. 1, #20/#21/#23).  In the same field of inventions, cutting structures, for cutting flat work pieces, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add wheels and a track (see Wolfson, Fig. 1, #20/#21/#23) to the aligning station of Jackson.  Doing so would allow the quickly and easily move the device of Jackson to a new or out of the way location (see e.g., Wolfson, Col. 1, ll. 54-60). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724